Citation Nr: 1546933	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-37 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee and low back disabilities.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for temporomandibular joint (TMJ) dysfunction with headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

In November 2010, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The VLJ who held the November 2010 Travel Board hearing is no longer employed at the Board.  In July 2015, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2015).  If he did not respond within the allotted 30 days, he was advised that the Board would assume that he did not want another hearing.  To date, the Veteran has not responded to this letter.  


FINDINGS OF FACT

1.  The RO declined to reopen a previously denied claim of service connection for a right hip condition in October 2002 on the basis that there was no new and material evidence showing a current right hip diagnosis or linking such a diagnosis to military service; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the October 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.

3.  A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the right hip at any time during the appeal period.

4.  The RO denied service connection for TMJ pain in October 2002 on the basis that the evidence did not show a current diagnosis of TMJ dysfunction; the Veteran did not appeal this decision.

5.  Evidence submitted subsequent to the October 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for TMJ dysfunction.

6.  The Veteran's TMJ dysfunction is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision declining to reopen the previously denied claim of service connection for a right hip condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right hip disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  A right hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4.  The October 2002 rating decision denying service connection for TMJ pain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for TMJ dysfunction has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

6.  TMJ syndrome was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the petitions to reopen and the underlying claim for service connection for TMJ dysfunction, these petitions and claim are granted herein.  As such, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the reopened claim for service connection for a right hip disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  Service treatment records, VA examination report, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to this claim.

The Veteran was examined for his right hip claim in July 2010 with a March 2011 addendum opinion.  The examination and opinion involved a thorough examination of the Veteran (examination only), consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in March 2011 for additional evidentiary development including attempting to obtain outstanding VA and private treatment records and obtaining an addendum medical opinion.  The AOJ sent the Veteran a letter in March 2011 requesting that he provide a release of information for any outstanding private treatment records.  The AOJ also obtained all available VA treatment records and informed the Veteran of the lack of treatment records from the Salisbury and Durham VA Medical Centers in September 2013 and March 2014 letters.  The Veteran responded by requesting that his appeal be adjudicated without these records.  The AOJ also obtained an addendum medical opinion for the right hip.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's November 2010 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the history and progression of his right hip and TMJ symptoms.  Notably, the Veteran's testimony was part of the reason for the Board's March 2011 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

Service connection for the right hip was initially denied in a February 1996 rating decision.  The RO determined that there was no evidence of a current right hip disability that was related to his military service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  A subsequent petition to reopen this claim was denied in October 2002 on the basis that there was no new and material evidence of a current right hip disability that was related to the Veteran's military service.  Again the Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2002 rating decision is the last final prior denial of the right hip claim.

Service connection for TMJ pain was initially denied in a October 2002 rating decision.  The RO determined that there was no evidence of a current disability manifested by TMJ pain.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2002 rating decision is also the last final prior denial of the TMJ claim.

Subsequent to the October 2002 rating decision, the Veteran testified at his November 2010 Board hearing that he had been treated for right hip and TMJ disorders and that his doctors had linked these disabilities to his military service.  For purposes of determining whether or not to reopen a previously denied claim, this testimony must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This statement satisfies the low threshold requirement for new and material evidence and the right hip and TMJ claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the disabilities on appeal are on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.


Right Hip

A review of the medical evidence of record fails to establish a diagnosed disability of the right hip at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains right hip pain.  He does not assert that he has been specifically diagnosed with any right hip disability or underlying pathology.  

The only evidence of a right hip problem consists solely of the Veteran's subjective complaints of pain.  Significantly, the Veteran was specifically examined for his right hip in July 2010.  The VA examiner concluded that he had a normal physical examination and x-rays and could not provide a diagnosis.  This was affirmed in the March 2011 addendum opinion (based on review of the entire claims file) and is also consistent with the available treatment records, including additional x-rays, showing a normal right hip.  There is simply no medical evidence showing objective findings of a right hip disorder or any underlying pathology.  

Consideration has been given to the Veteran's contentions that he has a current right hip disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his right hip pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine in the context of negative physical examinations and x-rays.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences right hip pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a right hip disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the July 2010/March 2011 VA examiner and lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a right hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




TMJ

The Veteran's VA treatment records include a September 2010 note indicating a diagnosis of TMJ syndrome.  An April 2009 note indicating a diagnosis of TMJ/headaches resulting from a 1988 inservice motor vehicle accident (MVA).  Although this treatment record does not provide an explanation for this conclusion, it is corroborated by 1989 private treatment records showing treatment for TMJ dysfunction shortly after the Veteran's inservice MVA and within one month of his separation from service.

The Board notes that a June 2010 VA examiner opined that any nexus between the Veteran's service and current TMJ dysfunction would be speculative.  The opinion is no more or less probative than the April 2009 VA treatment record.  However, as the claim for service connection is being granted, any discussion of negative evidence is irrelevant.

In light of the April 2009 VA treatment record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current TMJ dysfunction with headaches is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for TMJ dysfunction with headaches is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right hip disability has been received, the application to reopen is granted.

Entitlement to service connection for a right hip disability is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for TMJ dysfunction with headaches has been received, the application to reopen is granted.

Entitlement to service connection for TMJ dysfunction with headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


